
	
		I
		112th CONGRESS
		1st Session
		H. R. 1936
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2011
			Mr. Schock (for
			 himself and Mr. Welch) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to exempt
		  blood glucose self-testing equipment and supplies furnished (regardless of
		  method of delivery) by small retail community pharmacies from Medicare
		  competitive acquisition programs and pricing.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Access to Diabetes Supplies Act of
			 2011.
		2.Exemption of
			 blood glucose self-testing equipment and supplies furnished by small retail
			 community pharmacies from Medicare competitive acquisition programs and
			 pricing
			(a)In
			 generalSection 1847(a)(7) of
			 the Social Security Act (42 U.S.C. 1395w–3(a)(7)) is amended by adding at the
			 end the following new subparagraph:
				
					(C)Certain blood
				glucose self-testing equipment and supplies
						(i)In
				generalBlood glucose self-testing equipment and supplies
				furnished (regardless of method of delivery) by a retail community pharmacy (as
				defined in section 1927(k)(10)) that is not under common ownership with more
				than 10 other retail community pharmacies.
						(ii)Blood glucose
				self-testing equipment and supplies definedFor purposes of this
				subparagraph, the term blood glucose self-testing equipment and
				supplies includes blood glucose monitors, blood-testing strips, lancet
				devices and lancets, and glucose control solutions for checking the accuracy of
				the monitors and testing
				strips.
						.
			(b)Inapplicability
			 of competitively bid pricesSection 1834(a)(1)(F)(ii) of the
			 Social Security Act (42 U.S.C. 1395m(a)(1)(F)(ii)) is amended by striking
			 use information and inserting , except in the case of
			 blood glucose self-testing equipment and supplies exempt from the programs
			 under section 1847 pursuant to subsection (a)(7)(C) of such section, use
			 information.
			(c)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendment made by subsections (a) and (b) shall apply on and
			 after the date of the enactment of this Act.
				(2)Effective date
			 in areas with contractsIf
			 contracts for a competitive acquisition area for blood glucose self-testing
			 equipment and supplies are (or have been) entered into under a competition for
			 which the close of bidding was on or before the date of the enactment of this
			 Act, the amendment made by subsection (a) shall apply in the area on and after
			 the date on which all such contracts have expired.
				(3)DefinitionsFor purposes of this subsection—
					(A)the term
			 close of bidding means the final date specified by the Secretary
			 of Health and Human Services for submission of bids; and
					(B)the term competition means a
			 competition conducted pursuant to section 1847(b)(1) of the Social Security Act
			 (42 U.S.C. 1395w–3(b)(1)).
					
